EXHIBIT 10.4

Amendment No. 2

to

Executive Employment Agreement

Ronald L. Turner

This Amendment, dated October 25, 2006, amends certain provisions of the
Executive Employment Agreement, dated as of January 29, 2002 and amended by
amendment dated as of November 21, 2002 (“Agreement”), between Ceridian
Corporation (“Ceridian”) and Ronald L. Turner (“Executive”) primarily to comply
with the requirements of, or to satisfy exceptions to, the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations issued thereunder.

Unless otherwise defined herein, capitalized terms used in this Amendment have
the meanings given to them in the Agreement.  In consideration of the material
promises and obligations contained in the Agreement as modified by this
Amendment, Executive and Ceridian agree to amend the Agreement as follows:


1.             ARTICLE I IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING A NEW
SECTION 1.08 TO READ AS FOLLOWS:

“1.08       “AFFILIATE” means any entity with whom Ceridian would be considered
a single employer under Section 414(b) or 414(c) of the Code.”


2.             SECTION 3.04(A)(1) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005
ADDING THE FOLLOWING TO THE END OF SUCH SECTION:

“Executive will be treated as terminating employment with Ceridian if (i) his
employment relationship is severed with Ceridian and all persons with whom
Ceridian would be considered a single employer under Section 414(b) or 414(c) of
the Code (“Affiliates”) provided such termination constitutes a “separation from
service” within the meaning of Section 409A of the Code, or (ii) he experiences
a change in employment status with Ceridian and its Affiliates that constitutes
a “separation from service” within the meaning of Section 409A of the Code.”


3.             SECTION 3.04(B) IS AMENDED EFFECTIVE JANUARY 1, 2005, BY ADDING
THE FOLLOWING LANGUAGE TO THE END OF SUCH SECTION:

“Notwithstanding the foregoing, if, upon the Executive’s termination of
employment, the Executive is a “specified employee” for purposes of complying
with Section 409A(a)(2)(B)(i) of the Code, that portion of the benefit payable
under this Section 3.04 that exceeds that amount of the benefit determined as of
December 31, 2004, will be suspended and not be paid to Executive until the
first day of the month immediately following the date that is six (6) months
after the


--------------------------------------------------------------------------------




date of the Executive’s termination of employment (or, if earlier, upon the
Executive’s death).  Any payment delayed beyond the Determination Date will be
credited with simple interest equal to the annual rate determined under Section
3.04(c)(3) multiplied by a fraction the numerator of which is the number of days
the payment is suspended and the denominator of which is 365.”


4.             SECTION 4.03 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING
THE FOLLOWING SENTENCE AFTER THE FIRST SENTENCE OF SECTION 4.03:

“The Executive will be treated as terminating employment under this Section 4.03
as defined in Section 3.04(a)(1).”


5.             SECTION 4.03(B) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
AMENDING AND RESTATING CLAUSE (2) WITHIN THE FIRST SENTENCES OF SECTION 4.03(B)
TO READ AS FOLLOWS:

“(2)         Executive shall receive, starting within 15 days after the end of
the 75 day notice period, three years’ annual Base Salary and annual perquisite
cash adder payable in a single lump sum.”


6.             SECTION 4.03(B) IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING A
NEW SENTENCE IMMEDIATELY PRECEDING THE LAST SENTENCE OF SECTION 4.03(B) TO READ
AS FOLLOWS:

“Reasonable outplacement services will be provided only through the end of the
second full calendar year following the calendar year in which the Executive
terminates employment.”


7.             SECTION 4.03 IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY ADDING
A NEW PARAGRAPH (C) TO READ AS FOLLOWS:

“(c)         If Executive is a “specified employee” for the purposes of
complying with the requirements of Section 409A(a)(2)(B)(i) of the Code, then
any severance payments, other than reasonable outplacement services, or other
amounts of deferred compensation due under this Section 4.03, will be suspended
and not made until the first day immediately following the date that is six (6)
months after the date of the Executive’s termination of employment (or, if
earlier, upon the Executive’s death).”


8.             SECTION 4.05(A) IS AMENDED EFFECTIVE AS OF JANUARY 1, 2005 BY
ADDING THE FOLLOWING SENTENCE TO THE END OF SUCH SECTION:

“Executive will be treated as terminating employment under this Section 4.05 as
defined in Section 3.04(a)(1).”


9.             SECTION 4.05(B) IS AMENDED EFFECTIVE JANUARY 1, 2005 TO READ AS
FOLLOWS:

“If Executive terminates employment with Ceridian by retirement after attaining
55 years and completing five or more years of service to Ceridian, Executive
shall, until age 65, be entitled to receive from Ceridian medical, dental, life
and

2


--------------------------------------------------------------------------------




accidental death and dismemberment insurance coverage substantially equivalent
to the coverage Executive had on the day immediately prior to retiring,
including coverage then in effect for Executive’s spouse and dependents. 
Executive shall be required to pay no more for such insurance coverage than
Executive paid as an active employee immediately prior to retiring.  To the
extent practicable, medical and dental coverage will be provided by a fully
insured policy issued to Executive or under a fully insured group policy issued
to Ceridian.  If Executive is covered by a self-insured group medical or dental
plan maintained by Ceridian, Executive will pay the full fair market value for
such coverage and, at least annually, will be reimbursed by Ceridian for the
amount by which such full fair market value exceeds the amount Executive paid
for such coverage as an active employee immediately prior to retiring.  To
continue life and accidental death and dismemberment insurance coverage,
Executive will elect the portability option available under Ceridian’s group
insurance policy and will pay the full premium for such coverage following
termination of employment.  Ceridian will reimburse Executive at least annually
for the amount by which such premium exceeds the amount Executive paid for such
coverage as an active employee immediately prior to retiring.  Notwithstanding
the foregoing, to the extent any of the foregoing benefits are considered
deferred compensation that is subject to Section 409A of the Code, Ceridian
shall not provide without charge, pay for, or reimburse Executive for any such
benefits until the date that is six (6) months after the date of the Executive’s
termination of employment  (or, if earlier, upon the Executive’s death).”


10.           ARTICLE IV IS AMENDED BY ADDING A NEW SECTION 4.08 TO READ AS
FOLLOWS:

“4.08       TERMINATION ON ACCOUNT OF CHANGE IN STATUS OF AFFILIATE.  In the
event that, prior to a Change of Control or a termination for Cause under
Section 4.02, Executive incurs a termination of employment as defined under
Section 3.04(a)(5) solely on account of being primarily employed by an entity
that ceases to be an Affiliate, then:

(a)           if at the time of such termination of employment, Executive has
entered into or has been offered an agreement with the Affiliate or an entity
that has or will have an interest in such Affiliate and such agreement provides
or would provide rights that are identical to the Executive’s rights under
Article IV of this Agreement, then such termination will be treated as a
termination for Cause pursuant to Section 4.02; and

(b)           in all other cases, such termination of employment will be treated
as a termination without Cause under Section 4.03.”


11.           SECTION 6.02(D) IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING THE
FOLLOWING PHRASE TO THE END OF THE FIRST SENTENCE:

“subject to the six-month suspension period described in Section 4.03(c).”

3


--------------------------------------------------------------------------------





12.           SECTION 7.01(D) IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING THE
FOLLOWING SENTENCE TO THE END OF SECTION 7.01(D):

“Executive will be treated as terminating employment under this Section 7.01 as
defined in Section 3.04(a)(1).”


13.           SECTION 7.03(E) IS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
TO READ AS FOLLOWS:

“(e)         Following a Change of Control Termination, Ceridian shall provide
Executive with reasonable outplacement services suitable to the Executive’s
position until the end of the second full calendar year following the calendar
year in which the Change of Control Termination occurs or, if earlier, until the
first acceptance by the Executive of an offer of employment.  Following a Change
of Control Termination, Ceridian shall reimburse Executive for all customary
relocation expenses actually incurred by Executive in one move out of the
Executive’s state of residence within the one-year period following such Change
of Control Termination, provided such move is directly related to the
termination of Executive’s employment.”


14.           SECTION 7.07 IS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005 TO
READ AS FOLLOWS:

“7.07       BENEFITS CONTINUATION.  In the event of a Change of Control
Termination, Executive shall, until age 65, be entitled to receive from Ceridian
medical, dental, life and accidental death and dismemberment insurance coverage
substantially equivalent to the coverage Executive had on the day immediately
prior to the Change of Control, including coverage then in effect for
Executive’s spouse and dependents, but excluding supplemental disability
coverage provided for in Section 3.05(b) of this Agreement.  Executive shall be
required to pay no more for such insurance coverage than Executive would be
required to pay had Executive continued in active employment with Ceridian,
provided, if continuation of any such coverage is made available to employees
terminating at age 55 with 15 or more years of service, Executive shall be
required to pay no more for continuation than is required of such employees on
the day immediate prior to the Change of Control.  To the extent practicable,
medical and dental coverage will be provided by a fully insured policy issued to
Executive or under a fully insured group policy issued to Ceridian.  If
Executive is covered by a self-insured group medical or dental plan maintained
by Ceridian, Executive will pay the full fair market value for such coverage
and, at least annually, will be reimbursed by Ceridian for the amount of which
such full fair market value exceeds the amount Executive paid for such coverage
as an active employee immediately

4


--------------------------------------------------------------------------------




prior to retiring.  To continue life and accidental death and dismemberment
insurance coverage, Executive will elect the portability option available under
Ceridian’s group insurance policy and will pay the full premium for such
coverage following termination of employment.  Ceridian will reimburse Executive
at least annually for the amount by which such premium exceeds the amount
Executive paid for such coverage as an active employee immediately prior to
retiring.  If the provision of any such coverage to Executive causes inclusion
of any amount in Executive’s gross income that would not have been so included
had Executive received such coverage as an active employee, Ceridian shall pay
Executive the amount necessary to wholly offset the federal and state income
taxes attributable to such amount and the tax reimbursement amounts paid
pursuant to this sentence.”


15.           ARTICLE VII IS AMENDED EFFECTIVE JANUARY 1, 2005 BY ADDING A NEW
SECTION 7.09 TO READ AS FOLLOWS:

“7.09       Six-Month Suspension For Specified Key Employee.  If, upon a Change
of Control Termination, Executive is a “specified employee” for purposes of
complying with the requirements of Section 409A(a)(2)(B)(i) of the Code, any
payments due under Sections 7.03 and 7.04 and the provision of benefits under
Section 7.07 (including any tax gross-up payment), will not be paid, provided
without charge or reimbursed to Executive until the first day immediately
following the date that is six (6) months after the date of the Executive’s
termination of employment (or, if earlier, upon the Executive’s death).”


16.           ARTICLE VIII IS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005 IN
ITS ENTIRETY TO READ AS FOLLOWS:

“Article VIII

[Intentionally left blank.]”

Ceridian has caused this Amendment to be duly executed and delivered as of the
date first written above.  Following the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement,” “hereunder,” “herein,” “hereof,”
or words of like impact shall mean and be a reference to the Agreement as
amended by this Amendment.

 

EXECUTIVE

CERIDIAN CORPORATION

 

 

 

 

 /s/Ronald L. Turner

 

By:

/s/ Gary M. Nelson

 

Ronald L. Turner

 

Address:

 

 

 

Name: Gary M. Nelson

 

 

 

Title:   Executive Vice President, Chief

 

Administrative Officer, General Counsel and

 

Corporate Secretary

 

5


--------------------------------------------------------------------------------